Citation Nr: 1727268	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left finger disability.

2.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney





INTRODUCTION

The Veteran served on active duty from September 1990 to July 1991, with a prior period of active duty for training (ACDUTRA) from June 1979 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal of May 2005 and May 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and Jackson, Mississippi.  The Veteran's claims file is currently in the Montgomery, Alabama RO.
 
In January 2010, the Veteran testified before a Decision Review Officer (DRO) at a RO hearing.  A transcript of the hearing is associated with the claims file.  

This case was previously remanded by the Board in January 2011 and December 2014.  The case has been returned to the Board for review.

In December 2014, the Board remanded the claim of entitlement to service connection for dental trauma for compensation purposes for additional development.  An October 2015 rating decision granted entitlement to service connection for traumatic fracture, teeth 8 & 9 and service connection for widening of diastemer and slurring of speech.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997).   
 

FINDINGS OF FACT

1.  The most probative evidence of record does not establish that a current left index finger disability is related to an in-service injury, event, or disease.

2.  The most probative evidence of record does not establish that a current right elbow disability is related to an in-service injury, event, or disease


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left index finger disability are not met.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for entitlement to service connection for a right elbow disability are not met.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree (rated at least 10 percent disabling) within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In addition, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309 (a).  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Active military service includes any period of active duty for training (ACDUTRA) during which the veteran was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6 (a), (d) (2016).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDTURA.  38 U.S.C.A. §§ 101 (24), 106, 1131 (West 2014).

In this case, the Veteran does not contend and the evidence does not otherwise indicate that the Veteran's left finger disability or right elbow disability were manifested during an ACDUTRA service period.  Rather, the Veteran contends his left finger disability and right elbow disability were due to active service.  Therefore, the Board will not discuss whether either of these disabilities manifested during the Veteran's period of ACDUTRA.

Analysis - Left Index Finger Disability

The Veteran contends that he has a current left index finger disability that is related to an in-service event.  Specifically, the Veteran stated that while stationed in Saudi Arabia he was working with a tie down strap and hyperextended his left index finger.  See, March 2011 VA examination.  The Veteran further stated that he dislocated his left index finger while stationed in Saudi Arabia while playing volleyball.  See, October 2012 VA examination.  

The May 2015 VA examination reflects that the Veteran has a diagnosis of gout in his left index finger.  Accordingly, there is evidence of a current left index finger disability.

As to an in-service injury or event, an April 1991 service treatment record notes that the Veteran jammed his left index finger.  Therefore, there is evidence of an in-service event or injury, and the issue remaining for consideration is whether the current left index finger disability is etiologically related to the in-service event.  

To determine whether such an etiological relationship exists, the Board turns to the competent medical evidence of record.  Initially, the Board acknowledges the Veteran's belief that his current left index finger disability is related to his in-service injuries.  The Board notes that the Veteran is competent to report symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not considered competent to medically attribute his current left index finger disability to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent evidence that may be probative in showing an etiological relationship between the in-service injuries and his current left index finger disability.

The Veteran received a VA examination in April 2004.  The VA examiner reviewed the claims file, interviewed the Veteran, and examined the Veteran's left index finger.  The Veteran stated he has constant numbness in his left index finger, which started after the joint was displaced during an in-service volleyball injury.  The Veteran stated he put the finger back into place and continued to play.  The Veteran reported that he had never been seen by a physician for the condition and had never received any kind of treatment for the injury.  The VA examiner diagnosed the Veteran with a history of mild constant numbness at the DIP joint in his left index finger.  X-rays were normal and the Veteran had no functional loss of range-of-motion.  The April 2004 VA examiner did not provide an opinion as to whether the Veteran had a current disability that was related to his active service.  

The Veteran was provided a VA examination in March 2011.  The VA examiner interviewed the Veteran and examined the Veteran.  The Veteran's claims file was not available for review.  During the interview, the Veteran reported that while stationed in Saudi Arabia he was working with a tie down strap and hyperextended his left index finger.  The Veteran denied any specific treatment through the military or VA.  The March 2011 examiner did not provide a diagnosis relating to the Veteran's left index finger nor did the examiner provide an opinion as to whether any current disability was related to the Veteran's active service.

The Veteran was provided another VA examination in July 2012.  However, the VA examiner provided an opinion relating to the Veteran's right index finger which is not currently on appeal.  The VA examiner did not provide an opinion relating to the Veteran's left index finger.  Since, the July 2012 VA examination was based on an inaccurate factual premise it is entitled to no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In October 2012 the Veteran was provided a VA examination relating to his left index finger disability.  During examination the Veteran stated he injured his left index finger during service while playing volleyball in Saudi Arabia. The October 2012 VA examiner stated the Veteran did not have a current left index finger disability, therefore, the examiner did not provide an opinion as to whether the Veteran had a current injury that was related to his active service.  

The Veteran was provided a VA hand and finger examination in July 2014.  The VA examiner reviewed the claims file, interviewed the Veteran, and examined the Veteran.  The Veteran stated he injured his left index finger in 1991.  He denied any specific treatment while on active duty or since his separation.  Upon examination, the Veteran was diagnosed with degenerative or traumatic arthritis in the left hand.  However, the VA examiner did not specify what part(s) of the Veteran's left hand showed degenerative changes.  Therefore, an addendum opinion was provided in July 2015 to provide an opinion as to the Veteran's degenerative arthritis.  The July 2015 VA examiner opined that the Veteran's left index finger disability is caused by gout affecting the MCP joints.  The examiner further opined that this disability was less likely than not related to any claimed in-service injury, event or illness.  As rationale the examiner stated the Veteran's service treatment records do not show evidence of a left index finger injury and the current affected joints in the left hand are inflamed due to gout which is not service connected.  The RO requested a second addendum opinion, which was provided in December 2015.

The December 2015 VA examiner opined that the Veteran's left index finger disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale the examiner noted that the Veteran's history of left index finger dislocation in service is considered accurate.  However, none of the findings relating to the Veteran's left index finger are consistent with residuals of or a history of left index finger dislocation.  The VA examiner further stated the Veteran's left index finger dislocation in service was a life event which healed without sequelae.  Finally, the VA examiner stated that the Veteran's limitation in motion of his left index finger are consistent with and most likely the result of his non service-connected gout.  The December 2015 VA examiner also stated there is no evidence of arthritis in the Veteran's left index finger.  The 2012 X-rays demonstrate degenerative arthritic changes in the thumb and middle finger.    

The Board finds the December 2015 VA examiner's opinion to be fully informed, fully articulated, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner was fully familiar with the Veteran's reported history of left index finger dislocation during service and his medical history as contained in the record.  Even so, the examiner could not provide a favorable nexus opinion.  Additionally, the December 2015 VA examiner's opinion is consistent with the prior VA examinations and the Veteran's medical history.

In summary, the record shows that, during active service, the Veteran injured his left index finger.  The record further shows that the Veteran has a current left index finger disability.  However, the most probative evidence of record does not show that the Veteran has a current disability that is at least as likely as not causally or etiologically related to his active service or any incident therein, to include an injury to his left index finger while playing volleyball in Saudi Arabia. 

The Board has also considered whether the Veteran is entitled to service connection for a left index finger disability on a presumptive basis as a "chronic disease."  See 38 C.F.R. § 3.303 (b).  The Board notes that the Veteran was diagnosed with gout in his left index finger in 2009.  The Board further notes that crystal-induced arthritis, (gout), is defined as inflammation of the joint due to the deposition of inorganic crystalline material within the joints.  See Dorland's Illustrated Medical Dictionary (30th ed. 2003).  Arthritis is included in the list of "chronic" diseases under 38 C.F.R. § 3.309 (a).  However, the Veteran has not argued, and the record does not show, that he was diagnosed with arthritis or any other "chronic" disease listed under 38 C.F.R. § 3.309 (a) during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309.     

In light of the above, the Board concludes that the preponderance of the evidence is against the claim.  As such, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Right Elbow Disability

The Veteran contends that he has a current right elbow disability that is related to an in-service event.  Specifically, the Veteran stated that while serving in Saudi Arabia he carried 50 to 100 pound sandbags every day, which resulted in his current injury.  See VA Form 9, Appeal to Board of Veterans' Appeals received December 2007.  
 
The VA treatment records include a November 2006 physician emergency department note containing a diagnosis of bursitis.  In addition, the Veteran was diagnosed with gouty arthritis in his right elbow in December 2009.  Accordingly, there is evidence of a current right elbow disability.

As to an in-service injury or event, the Veteran's service treatment records contain several notations relating to left elbow injuries.  However, the service treatment records document no specific complaints of right elbow pain during service.  Nevertheless, the Board notes that the Veteran is competent to report symptoms such as pain.  See Layno, 6 Vet. App. at 469.  Furthermore, it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006).  The Board finds that, aside from the lack of contemporaneous medical evidence, there is no reason to doubt the Veteran's credibility as to his reports of experiencing right elbow pain in and since his active service.  Therefore, the Board accepts the Veteran's competent and credible statements as evidence that he experienced right elbow pain in service.  Therefore, there is evidence of an in-service event or injury, and the issue remaining for consideration is whether the current right elbow disability is etiologically related to the in-service events.

To determine whether such an etiological relationship exists, the Board turns to the competent medical evidence of record.  The Board acknowledges the Veteran's belief that his current right elbow disability is related to his in-service heavy lifting and that he has continued to have problems with his right elbow since the in-service event.  The Board notes that the Veteran is competent to report symptoms such as pain.  See Layno, 6 Vet. App. at 469.  However, he is not considered competent to medically attribute his current right elbow disability to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana, 24 Vet. App. at 428; Jandreau, at 1376-77.  Therefore, his statements do not constitute competent evidence that may be probative in showing an etiological relationship between the in-service injuries and his current right elbow disability.

In this case, VA treatment records reflect the Veteran's right elbow was x-rayed in June 2008.  The x-ray showed no bone or joint abnormality and the physician stated the Veteran had a normal examination.   A December 2009 VA treatment physician's note states the Veteran has gouty arthritis in the right elbow.  

The Veteran was provided a VA examination in March 2011.  The Veteran stated he injured his elbows during deployment while moving heavy sandbags.  He denied any treatment during active duty and reported that he has been intermittently seen through the VA for his right elbow.  The March 2011 VA examiner did not provide a diagnosis or an opinion as to whether any current disability was related to the Veteran's active service.

The Veteran was provided a VA examination in July 2012.  However, the VA examiner provided an opinion relating to the Veteran's left elbow which is not currently on appeal.  The VA examiner did not provide an opinion relating to the Veteran's right elbow.  Since, the July 2012 VA examination was based on an inaccurate factual premise it is entitled to no probative weight.  See Reonal, 5 Vet. App. at 460-61.

The Veteran was provided a VA elbow examination in October 2012.  The examiner reviewed the claims file, interviewed the Veteran, and examined the Veteran.  The VA examiner did not provide an opinion as to whether the Veteran's right elbow disability was related to his active service.  

The Veteran was provided a VA examination in July 2015.  The VA examiner reviewed the claims file, interviewed the Veteran, and examined the Veteran.  The VA examiner opined that the Veteran's right elbow disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale the VA examiner stated the Veteran's 2005 diagnosis of bursitis is most likely the earliest manifestation of gout in the right elbow.  Additionally, the VA examiner stated that while the Veteran claims his right elbow condition was the result of repetitive use in the military his service treatment records only show left elbow complaints.  The VA examiner also stated the right elbow was normal on routine military examinations including the last available military examination report, dated in 2001.  Finally, the examiner stated all of the evidence supports that the Veteran's current right elbow disability is not the result of repetitive use in the military but is the result of inflammation from gout which incurred after military service.

The Board finds the July 2015 VA examiner's opinion to be fully formed, fully articulated, and well-reasoned.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The examiner was fully familiar with the Veteran's history of carrying heavy sandbags during service and his medical history as contained in the record.  Even so, the examiner could not provide a favorable nexus opinion.  Additionally, the July 2015 VA examiner's opinion is consistent with the previous VA examinations.  

In summary, the record shows that, during active service, the Veteran repeatedly carried heavy sandbags while stationed in Saudi Arabia.  The record further shows that the Veteran has a current right elbow disability.  However, the most probative evidence of record does not show that the Veteran has a current disability that is at least as likely as not causally or etiologically related to his active service or any incident therein.  

The Board has also considered whether the Veteran is entitled to service connection for a right elbow disability on a presumptive basis as a "chronic disease."  See 38 C.F.R. § 3.303 (b).  The Board notes that the Veteran was diagnosed with gouty arthritis in his right elbow in 2009.  Arthritis is included in the list of "chronic" diseases under 38 C.F.R. § 3.309 (a).  However, the Veteran has not argued, and the record does not show, that he was diagnosed with arthritis or any other "chronic" disease listed under 38 C.F.R. § 3.309 (a) during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309.     
In light of the above, the Board concludes that the preponderance of the evidence is against the claim.  As such, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left index finger disability is denied.

Entitlement to service connection for a right elbow disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


